United States Court of Appeals
                                                                          Fifth Circuit
                                                                         F I L E D
                   IN THE UNITED STATES COURT OF APPEALS                February 27, 2004
                           FOR THE FIFTH CIRCUIT
                                                                      Charles R. Fulbruge III
                                                                              Clerk

                                  No. 03-40971
                                Summary Calendar



                           BARBARA HELEN METTLEN,

                                                        Plaintiff-Appellant,

                                     versus

         JO ANNE B. BARNHART COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                           USDC No. 9:01-CV-28
                          --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Barbara Helen Mettlen appeals the district court’s judgment

affirming a final decision of the Commissioner of Social Security.

She argues that the Social Security administrative law judge failed

to properly apply Social Security Ruling 99-2p.            In order to obtain

reversal,    Mettlen     must    show   both    error   and    some     resulting

prejudice.     Newton v. Apfel, 209 F.3d 448, 458 (5th Cir. 2000).

Prejudice    can    be   established    by    showing   that   the     additional

considerations “‘might have led to a different decision.’” Newton,




     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
209 F.3d at 458 (quoting Ripley v. Chater, 67 F.3d 552, 557 n. 22

(5th Cir. 1995)).

     The administrative law judge’s conclusion that Mettlen was

still able to perform her past relevant work is supported by

substantial evidence within the record.   See Harris v. Apfel, 209
F.3d 413, 417 (5th Cir. 2000).   Therefore, in the absence of any

specific argument suggesting that some potential error prejudiced

Mettlen’s claim, the ruling of the district court is AFFIRMED.




                                 2